
	
		I
		111th CONGRESS
		1st Session
		H. R. 1761
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Kildee (for
			 himself, Ms. Kaptur,
			 Ms. Sutton,
			 Mr. Michaud,
			 Mr. Hare, Mr. Stupak, Mr.
			 Dingell, Mr. Visclosky,
			 Mr. Holden,
			 Mr. Ryan of Ohio,
			 Ms. Shea-Porter,
			 Mr. Brady of Pennsylvania, and
			 Ms. Kilroy) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to restrict the use of TARP funds for domestic purposes.
	
	
		1.Short titleThis Act may be cited as The
			 Responsible Use of Taxpayer Help Act.
		2.Requirement to
			 use TARP funds for domestic purposesTitle I of the Emergency Economic
			 Stabilization Act of 2008 is amended by adding at the end the following new
			 section:
			
				137.Requirement to
				use TARP funds for domestic purposesA financial institution shall not use any
				assistance provided under this title to—
					(1)purchase or invest
				in any foreign asset or business;
					(2)transfer money to,
				or invest in, a foreign subsidiary of the financial institution;
					(3)pay any type of
				compensation to an employee of the financial institution unless such employee
				is a United States citizen or lawful permanent resident; or
					(4)make any other
				purchase, payment, transfer, or investment, the primary effect of which is to
				benefit a foreign
				entity.
					.
		
